     Case 1:19-cv-02563-GHW Document 14 Filed 06/17/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
THOMAS J. OLSEN, Individually and on          ECF CASE
behalf of all other persons similarly
situated,
                                              No.: 1:19-cv-2563 (GHW)
               Plaintiff,

       v.

JO MALONE INC.,

               Defendant.


            NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       With Defendant having not filed an Answer or a Summary Judgment Motion,

Plaintiff hereby voluntarily dismisses this action without prejudice under Fed. R. Civ. P.

41(a)(1)(A)(i) and shall bear his own fees and costs.

Dated: June 17, 2019
       New York, New York

                               s/ Douglas B. Lipsky
                               Douglas B. Lipsky
                               LIPSKY LOWE LLP
                               630 Third Avenue, Fifth Floor
                               New York, New York 10017-6705
                               doug@lipskylowe.com
                               Tel: 212.392.4772
                               Attorneys for Plaintiff
